Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a synthetic inner ear hair cell targeting AAV vector encodes a capsid having at least about 85% sequence identity to Anc80 and comprises a promoter such as Espin promoter.
Group II, claim(s) 5 and 7-11, drawn to a method of treating Usher syndrome in a subject by contacting a cell of the subject with the synthetic AAV vector of claim 1.
Group III, claim(s) 6, drawn to a method for introduction of a wild type form of a defective gene in a subject with Usher syndrome by contacting a cell of the subject with the synthetic AAV vector of claim 1.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Upon election of group II, Applicant is required to further select one species from the followings (From claims 7-8):
Myosin 7a,
Harmonin, harmonin-a, harmonin-b, or harmonin-c,
Cadherin 23,
Protocadherin 15,
SANS,
Calcium and integrin binding protein 2,
TMC1,
TMC2. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-6 and 9-11.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a synthetic inner ear hair cell targeting AAV vector encodes a capsid having at least about 85% sequence identity to Anc80 and comprises a promoter such as Espin promoter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vandenberghe et al., 2015 (WO 2015/054653 A2, IDS) in view of Li et al., 2005 (US 20050287127 A1, IDS).  Vandenberghe discloses predicted ancestral AAV sequences and AAV virus particles containing such ancestral AAV sequences (e.g. summary, lines 17-23, p. 1).  Table 1 shows ancestral adeno-associated virus (AAV) scaffold sequences.  The sequence of Anc80 has SEQ ID No. 1 as its polypeptide sequence and SEQ ID NO. 2 as its nucleic acid sequence (Table 1, p. 13, lines 9-12).  A nucleic acid encoding an AAV capsid polypeptide having a nucleic acid sequence of SEQ ID No. 2, a vector comprising said nucleic acid, a purified virus particle comprising the AAV capsid polypeptide and the purified virus particle further comprises a transgene (e.g. claims 6-7 and 9-10).  A host cell can be transduced with an ancestral virus or portion thereof in vitro or in vivo, and the host cells can be inner ear cells (e.g. p. 19, line 30 to p. 20, line 6).  Vandenberghe does not specifically disclose the use of Espin promoter.  Li discloses a reporter gene can be under the control of a promoter that is active in cells of the inner ear, including progenitor cells and differentiated cells.  The promoter is stably upregulated in the differentiated cells or progenitor cells to allow assessment of the partially or fully differentiated phenotype.  The promoter can be myoVIIa promoter or espin promoter (e.g. [0044]).  Since Vandenberghe discloses using ancestral virus to transduce inner ear cells and Li discloses using espin promoter for gene expression in the cell of inner ear, it would be obvious for one of ordinary skill in the art to use the espin promoter taught by Li in the ancestral AAV virus taught by Vandenberghe in order to .

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632